Citation Nr: 0312430	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  95-29 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD


Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to September 
1945, including combat service during World War II, and his 
decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which denied the appellant's 
claim of service connection for the cause of the veteran's 
death.  The appellant is the widow of the veteran, and she 
perfected a timely appeal of this determination to the Board.

When this case was initially before the Board in December 
1997, it was remanded in light of the appellant's request to 
testify at a hearing before a Member of the Board (now known 
as a Veterans Law Judge); however, in an April 1998 
statement, the appellant withdrew this request.  When this 
matter was again before the Board in September 1999, it was 
remanded for further development and adjudication, which was 
accomplished.  

In September 2001, however, the Board was remanded this case 
for additional development and adjudication, which has 
likewise been completed.  Because the denial of the 
appellant's claim has been confirmed and continued, this 
matter has been returned to the Board for further appellate 
consideration.

Finally, in the introductions to the September 1999 and 
September 2001 remands, the Board pointed out that in May 
1998 written argument, the appellant's representative had 
asserted entitlement to dependency and indemnity compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151, and 
referred the issue to the RO for appropriate action.  In a 
February 2003 rating action, the RO denied this claim.  Later 
that same month, the RO notified the appellant of the 
determination, as well as her appellate rights.  To date the 
appellant has not expressed disagreement with that 
determination, and thus this issue is not before the Board.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran died in December 1993, at age 68, and the 
immediate cause of death was respiratory failure; no other 
conditions were identified as significant in contributing to 
his death.

3.  At the time of death, service connection was in effect 
for paralysis of the common peroneal nerve of the right leg, 
residuals of a perforating wound of the upper third of the 
right leg with a compound comminuted fracture of the right 
fibula and right second claw toe, status-post tendon release, 
evaluated as 40 percent disabling; incomplete paralysis of 
the radial and ulnar nerve of the left arm, residuals of a 
perforating wound of the left elbow, evaluated as 30 percent 
disabling; and residuals of a sprained left ankle, evaluated 
as 20 percent disabling.  The combined disability rating was 
70 percent and the veteran was also receiving special monthly 
compensation for loss of use of one foot.

4.  The evidence shows that neither the veteran's 
hypertension, heart disease nor his renal disease had its 
onset during service, that none of these conditions developed 
within one year of his discharge, and that none is otherwise 
related to a disease or injury of service origin.

5.  No disease or injury of service origin contributed 
substantially or materially to cause the veteran's death, 
including medications that the veteran received to treat his 
service-connected disabilities.


CONCLUSION OF LAW

A disease or injury incurred in service did not contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist an appellant in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
appellant's claim of service connection for the veteran's 
death, and that the requirements of the VCAA have in effect 
been satisfied.

The veteran died in December 1993, and in an effort to assist 
the appellant in the development in her claim seeking service 
connection for the cause of his death, in December 2000 and 
October 2001 his medical records were reviewed by VA 
physicians to determine whether there was any relationship 
between his death and any incident of service origin, to 
include his service-connected disabilities and the treatment 
he received for those conditions.  The physicians also opined 
as to whether any diseases and/or injuries for which service 
connection had not been established, and which might have 
played a substantial or material role in causing his death, 
were related to or had their onset during service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  

The appellant and her representative have also been provided 
with a statement of the case and supplemental statements of 
the case, and those documents, as well as September 1999 and 
September 2001 Board remands, discuss the pertinent evidence 
and the laws and regulations related to the claim, and 
essentially notify them of the evidence needed by the 
appellant to prevail on the claim.  In addition, in an 
October 2001 letter, the RO notified the appellant of the 
evidence needed to substantiate her claim and offered to 
assist her in obtaining any relevant evidence.  By way of the 
aforementioned documents, the appellant was specifically 
informed of the cumulative evidence of record, and VA gave 
notice of what evidence the appellant needed to submit and 
what evidence VA would try to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  There is no identified 
evidence that has not been accounted for and the appellant's 
representative has been given the opportunity to submit 
written argument.  

Under the circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully prove her claim and that there is no 
prejudice to her by appellate consideration of the claim at 
this time, without a fourth remand of the case to the RO for 
providing additional assistance to the appellant in the 
development of her claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid her in substantiating her claim.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist her in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

Background

In support of this claim, in numerous statements and in her 
March 1996 hearing testimony, the appellant contends, in 
essence, that overmedication by VA over the years to treat 
the veteran's numerous combat-incurred service-connected 
disabilities caused or contributed substantially or 
materially to cause his death.  In this regard, she maintains 
that the amount of medications prescribed to treat these 
conditions caused the veteran's cardiovascular problems and 
shortened his lifespan.  

A review of the evidence discloses that the veteran was 
wounded in action with the enemy in service in December 1944, 
sustaining perforating machinegun-fire wounds of the left 
elbow and right leg.  A blood pressure reading of 155/120 was 
recorded bilaterally during the March 1967 VA examination, 
and the examiner diagnosed the veteran as having essential 
hypertension.  The diagnoses on VA examination of March 1974 
included hypertensive vascular disease and possible diabetes.  
The clinical impressions on admission to a VA hospital in May 
1982 included possible transient ischemic attacks, and the 
final diagnoses included possible left hemispheric stroke in 
the past.  During a VA hospitalization in February and March 
1985, the veteran was noted to have had a recent 
cerebrovascular accident (CVA) referable to the left 
hemisphere, and he was diagnosed to have adult-onset diabetes 
mellitus, which the physician indicated had not previously 
been diagnosed.  During VA hospitalization in September and 
October 1989, the veteran was noted to have initially 
presented in January 1987 with findings consistent with a 
non-Q wave myocardial infarction.  During his hospital 
course, he underwent a 4-vessel coronary artery bypass graft 
(CABG).  The diagnoses included coronary artery disease 
(CAD), status-post 4-vessel CABG, atherosclerosis, non-
insulin-dependent diabetes mellitus, hypertension, chronic 
obstructive pulmonary disease (COPD), history of transient 
ischemic attack (TIA) in 1983, and left CVA in February 1982.  
In March 1990, the veteran was hospitalized at a VA medical 
facility for congestive heart failure (CHF) diagnosed to be 
due to diastolic dysfunction.  

Examination during VA hospitalization in January 1992 
revealed that the veteran had increased renal insufficiency, 
which was questionably secondary to poor cardiac output 
versus toxic effect on the kidney, questionably secondary to 
obstruction, and questionably secondary to medication-induced 
toxicity.  During his hospital course, the veteran was found 
to have hepatic and splenic enlargement, as well as liver 
congestion secondary to failure.  The examiner concluded that 
his primary pathology was likely secondary to pulmonary 
hypertension.  The diagnoses included CHF, history of atrial 
fibrillation, adult-onset diabetes mellitus, and status-post 
CABG.  

During VA hospitalization in February and March 1992, 
examiners speculated that the veteran's progressive renal 
insufficiency might be due to a combination of his history of 
hypertension for 25 years and poor cardiac function, and 
diabetic nephropathy, and also secondary to medications.  The 
diagnoses were CAD, diabetes mellitus, and chronic renal 
insufficiency.

VA outpatient treatment records, dated in May 1992, indicate 
that the veteran's renal insufficiency was assessed as 
probably related to secondary his long-standing diabetes 
mellitus and hypertension.  In June 1992, the veteran's 
medical history included respiratory and renal failure.  In 
September 1992, the veteran was noted to have progressive 
renal insufficiency complicated by respiratory failure.  A VA 
CT scan of the abdomen in June 1993 revealed small kidneys 
bilaterally, and that the left kidney had decreased in size 
since the January 1992 examination.  

An October 1993 VA hospitalization report reflects the 
veteran's history of having multiple CVAs and TIA events 
between 1982 and 1993, and adult-onset diabetes mellitus in 
1970.  The physician concluded that the veteran had small 
vessel disease of the brain that was probably secondary to 
diabetes and a progressive dementia of unknown origin.  The 
diagnoses were CAD, status-post 4-vessel CABG in 1989, adult-
onset diabetes mellitus, CHF, multiple CVA/TIA episodes, and 
chronic renal insufficiency.

Records of the veteran's terminal VA hospitalization reflect 
that he was transferred from the Monongahela Hospital in 
November 1993 for post-CVA rehabilitation.  During his 
hospital course, his mental status deteriorated and he died 
on December 1, 1993.  At the family's request, no autopsy was 
performed.  The final diagnoses were chronic renal 
insufficiency and status-post CVA; other diagnoses noted but 
not treated were diabetes, hypertension, and status-post 
CABG.  The cause of death was listed as respiratory failure.  
The death certificate completed by a VA physician listed 
respiratory failure as the immediate cause of death, with no 
other listed significant conditions.  The manner of death was 
listed as natural.

At the time of his death, service connection was in effect 
for paralysis of the common peroneal nerve of the right leg, 
residuals of a perforating wound of the upper third of the 
right leg with a compound comminuted fracture of the right 
fibula and right second claw toe, status-post tendon release, 
evaluated as 40 percent disabling; incomplete paralysis of 
the radial and ulnar nerve of the left arm, residuals of a 
perforating wound of the left elbow, evaluated as 30 percent 
disabling; and residuals of a sprained left ankle, evaluated 
as 20 percent disabling.  The combined disability rating was 
70 percent and he was also entitled to special monthly 
compensation under the provisions of 38 U.S.C.A. § 1114(k) 
and 38 C.F.R. § 3.350(a) on account of loss of use of one 
foot from September 1985.

In the September 1999 remand, the Board observed that the 
January and March 1992 VA hospital records, which contained 
medical opinions linking the veteran's progressive renal 
insufficiency with unspecified prescribed medications, 
suggested that there might be an etiological relationship 
between medications prescribed for the veteran's service-
connected disabilities and his progressive renal 
insufficiency.  In addition, the Board observed that the 
records of terminal VA hospitalization in 1993 reflect that 
he was diagnosed as having, among other conditions, chronic 
renal insufficiency.  As such, the Board concluded that 
because unspecified prescribed medications might have played 
a role in the veteran's death due to chronic renal disease, 
and since it was unclear whether any of these medications 
were prescribed for treatment of the veteran's service-
connected disabilities, further development was necessary.  

In remanding this claim, the Board instructed the RO to 
obtain and associate with the claims folder the complete 
clinical records of all the veteran's inpatient and 
outpatient treatment at the Pittsburgh, Pennsylvania, VA 
Medical Center, dated from 1985 to the time of his death.  In 
addition, the Board directed the RO to obtain and associate 
with the claims folder the complete clinical record of the 
veteran's hospitalization at a private facility in November 
1993, just prior to his terminal VA hospitalization.  
Thereafter, the Board instructed the RO to have a VA 
physician, who was a specialist in renal disorders, review 
the veteran's claims folder, including the records discussed 
above.  That examiner was requested to identify the 
medications prescribed to treat the veteran's service 
connected disabilities, and opine whether any of those 
medications caused or contributed substantially or materially 
to cause the veteran's death from renal disease.  

In compliance with the Board's remand instructions, after 
associating these records with the file, the RO forwarded the 
veteran's claims folder for consideration by a VA physician, 
who in December 2000 reviewed the veteran's claims folder.  
Following his detailed review of the veteran's medical 
history, the physician noted that the veteran had been 
treated with several nonsteroidal anti-inflammatory drugs 
(NSAIDs) and angiotensin-converting enzyme inhibitors, and 
indicated that NSAIDs could decrease renal function.  The 
examiner explained, however, the effect on renal function was 
usually reversible with the discontinuation of the 
medication.  He stated, however, that one of the veteran's 
episodes of acute renal failure might have been associated 
with therapy with these agents, but that there was no 
evidence that these agents contributed to the development of 
chronic renal insufficiency.  In fact, the physician 
commented that the use of angiotensin-converting enzyme 
inhibitors in patients with renal failure was not 
contraindicated, and in individuals with diabetic neuropathy, 
was highly beneficial because these drugs have been shown to 
slow the progression of renal disease and were beneficial to 
patients with CHF.

Thereafter, the physician, based on his review of the 
veteran's medical records, opined that the veteran most 
likely had progressive renal vascular disease as a 
substantial underlying component of his renal insufficiency.  
In addition, he reported that there was no evidence that the 
veteran's renal disease was the result of any medical 
therapy, and that the veteran's death appeared to result from 
respiratory compromise, and most likely as a consequence of 
pneumonia, which was a common complication with severely 
disabled patients.  He added that the proximate medical 
process was an acute cerebral vascular accident resulting in 
dense hemiplagia, and there was no evidence that renal 
disease contributed to these conditions or that his renal 
disease contributed in any way to his ultimate demise.  

Thereafter, the physician opined,

Therefore, on my evaluation of [the 
veteran's] records, I conclude that there 
is no evidence that any medications 
prescribed for service-connected 
disabilities caused or contributed 
substantially or materially to cause the 
veteran's death, and furthermore, there 
is no evidence that the veteran's death 
was in any way related to his chronic 
renal disease, [which] was not a service-
connected condition.

Based on the VA physician's December 2000 report, in a 
February 2001 rating decision, a copy of which was included 
in the supplemental statement of the case dated that same 
month, the RO confirmed and continued the denial of the 
appellant's claim.

When the matter was again before the Board in September 2001, 
it was again remanded for further development and 
adjudication.  In doing so, the Board acknowledged that the 
RO complied fully with the Board's September 1999 remand 
instructions, but concluded that in light of the December 
2000 VA physician's opinion, the recent enactment of the 
VCAA, additional development was necessary prior to further 
appellate consideration of the issue of entitlement to 
service connection for the cause of the veteran's death.  

In doing so, the Board reasoned that because of the multiple 
disabilities from which the veteran suffered, and because of 
the ambiguity of the veteran's cause of death as noted on his 
death certificate, the Board, at the time of the remand in 
September 1999, lacked clinical evidence necessary to 
ascertain the precise cause(s) of the veteran's death.  The 
Board stated, however, that based upon its review of all the 
medical evidence, including the December 2000 VA physician's 
report, it was apparent to the Board that the ultimate cause 
of the veteran's death was respiratory failure due to 
pneumonia which, in turn, was consequence of a acute 
cerebrovascular accident resulting in dense hemiplegia.  In 
addition, the Board noted that in his December 2000 report, 
the VA examiner had concluded that there was no evidence that 
the veteran's renal disease was due to any of the medications 
prescribed for his disabilities; that there was no evidence 
that renal disease contributed in any way to the veteran's 
demise; and thus that there was no evidence that any 
medications prescribed for a service connected disability 
caused or contributed substantially or materially to cause 
the veteran's death.  

In again remanding this matter, the Board instructed the RO 
to forward the veteran's claims folder to the same VA 
physician who reviewed the claims folder in December 2000.  
The Board directed that if he were not available, another 
appropriate VA specialist may be used.  After a complete 
review of the clinical record, the Board requested the 
physician to respond to the following inquiries:  (a) whether 
it was at least as likely as not that the veteran's 
hypertensive or arteriosclerotic cardiovascular disease or 
cerebrovascular disease had its onset during service or was 
manifested within one year following service discharge; and 
(b) whether it was at least as likely as not that the 
veteran's hypertensive or arteriosclerotic cardiovascular 
disease or cerebral vascular disease was otherwise related to 
service.

In compliance with the Board's September 2001 remand 
instructions, in October 2001, another VA physician reviewed 
the veteran's claims folder.  In response to the Board's 
first question, the examiner stated that none of the 
conditions had their onset during service or within one year 
of his discharge, reasoning that there were no elevated blood 
pressure findings during service.  Further, with respect to 
the Board's second inquiry, the physician responded that it 
was not as likely as not that the veteran's hypertension or 
arteriosclerotic cardiovascular disease or cerebrovascular 
disease was related to his period of service.  In support, 
the examiner noted that the veteran had been discharged 
because of effect of penetrating machine gun injuries to his 
elbow and leg, and that residuals of these conditions were 
unrelated to the subsequent development of arteriosclerotic 
cardiovascular disease or its subsequent complications.

Thereafter, in an August 2002 rating decision, a copy of 
which was included in the supplemental statement of the case 
dated that same month, the RO, citing the October 2001 VA 
examination report, confirmed and continued the denial of the 
veteran's claim.

Analysis

When a veteran dies from a service-connected disability, the 
veteran's surviving spouse, children and parents are entitled 
to dependency and indemnity compensation.  38 U.S.C.A. 
§ 1310.  To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. 
§ 3.312.  

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

When a disease is first diagnosed after service, service 
connection may be established nonetheless by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumptive 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Where a 
veteran who served for 90 days or more during a period of war 
(or during peacetime after December 31, 1946) develops a 
chronic disorder, such a malignant tumor, to a compensable 
degree within a prescribed period after separation from 
service (one year for cardiovascular-renal disease), the 
disease may be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Following a review of the entire evidence of record, the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim.  In reaching this conclusion, 
the Board notes that the first indication that the veteran 
had hypertension was in 1967, more than two decades after his 
discharge from active duty, and he was not diagnosed as 
having renal disease until 1990, more than four decades after 
his separation from service.

In addition, after a comprehensive review of the veteran's 
claims folder, the December 2000 VA examiner indicated that 
there was no evidence that the veteran's renal disease was 
the result of any medical therapy, and that the veteran's 
death resulted from respiratory compromise, and most likely 
was a consequence of pneumonia, which was a common 
complication with severely disabled patients.  Further, the 
physician stated that there was no evidence that renal 
disease contributed to these conditions, or that his renal 
disease contributed in any way to his death.  Finally, the 
examiner opined that there was no evidence that any 
medications prescribed to treat the veteran's service-
connected disabilities caused or contributed substantially or 
materially to cause the veteran's death, and that the 
veteran's death was, in any event, not related to his chronic 
renal disease.

Further, the examiner who reviewed the veteran's claims 
folder in October 2001 examiner stated that neither the 
veteran's hypertension, nor his atherosclerotic heart 
disease, nor his cardiovascular disease had its onset during 
service, and that none developed within one year of his 
discharge, noting that there were no elevated blood pressure 
findings during service.  Further, he indicated that it was 
not as likely as not that the veteran's hypertension, nor his 
arteriosclerotic cardiovascular disease, nor his 
cerebrovascular disease, was related to his period of 
service.  Moreover, he observed that the veteran had been 
discharged because of effects of penetrating machine gun 
injuries to his elbow and leg and explained that the 
residuals of these conditions were unrelated to his 
subsequent development of arteriosclerotic cardiovascular 
disease or its complications.

By contrast, the only evidence in support of this claim 
consists the January and March 1992 opinions of VA examiners, 
who speculated that the veteran's renal insufficiency might 
be related to medications he used to treat his service-
connected disabilities.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, where as here the Board is presented 
with conflicting medical evidence, it is free to favor some 
medical opinions over others, provided it offers an adequate 
basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 
(1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this 
regard, the Board notes that the Court has offered guidance 
on the assessment of the probative value of medical opinion 
evidence.  The Court instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Here, both the December 2000 and October 2001 VA physicians, 
each of whom comprehensively reviewed the veteran's claims 
folder, concluded that the veteran's death was not related to 
service; to a service-connected condition, including the 
treatment for that condition; or to a condition that either 
had its onset or was related to service but for which service 
connection had not been established.  Moreover, these 
examiners offered detailed rationales in support of their 
conclusions.  As noted above, the January and March 1992 
opinions, by contrast, represent no more than the examiners' 
speculation as to the underlying basis for the veteran's 
renal disease, which, in any event, the medical evidence 
shows, did not play a substantial or material role in causing 
or hastening his death.  

Although the appellant has strongly and earnestly insisted 
that the veteran's death was related to service, maintaining 
that it resulted from the ill effects of the 
"overmedication" to treat his service-connected 
disabilities, the Board notes that, as a lay person, the 
appellant is not competent to establish a medical diagnosis 
or show a medical etiology merely by her own assertions; such 
matters require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions; see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Because the appellant is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, there is no basis upon which to establish service 
connection for the cause of the veteran's death.

As a final point, the Board notes that in reaching this 
determination, the Board does not wish in any way to diminish 
the veteran's heroic and well-decorated World War II combat 
service, for which he was awarded the Purple Heart Medal.  
The Board, however, is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound by 
on these matters by the medical evidence of record.  See 
Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith 
v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

